Exhibit 10.4

THIRD AMENDMENT to the EMPLOYMENT AGREEMENT Between RON

BENTSUR and KERYX BIOPHARMACEUTICALS, INC.

This THIRD amendment (the “Third Amendment”) to the EMPLOYMENT AGREEMENT dated
September 14, 2009 between RON BENTSUR and KERYX BIOPHARMACEUTICALS, INC., as
amended (the “Employment Agreement”), is made, entered into and effective this
30th day of April, 2015, by and between Keryx Biopharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Ron Bentsur (“Executive”). Capitalized
terms used herein and not otherwise defined in the Third Amendment shall have
the meaning ascribed to them in the Employment Agreement.

WHEREAS, on the 14th day of September, 2009, the Company and Executive entered
into the Employment Agreement effective as of May 20, 2009, which is the date on
which Executive was appointed as Chief Executive Officer of the Company; and

WHEREAS, on the 13th day of January, 2012, the Company and Executive entered
into a first amendment to the Employment Agreement (the “First Amendment”)
effective as of such date; and

WHEREAS, on the 11th day of June, 2013, the Company and Executive entered into a
second amendment to the Employment Agreement (the “Second Amendment”) effective
as of such date;

WHEREAS, the Company desires to make certain additional modifications to the
terms of the Employment Agreement, in accordance with the terms of this
Amendment.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Section 7(c) of the Employment Agreement (“Cause; Resignation Other than for
Good Reason”) shall be amended by deleting the third sentence of such
Section 7(c) in its entirety and replacing such deleted third sentence with the
following sentence:

In addition: (i) in the event that Executive’s employment is terminated for
Cause during the Employment Period, any portion of the Stock Option outstanding
as of the Date of Termination, whether vested or unvested, and any outstanding
Earned Milestone Awards, shall lapse and be forfeited without consideration on
the Date of Termination, and any Unearned Milestone Opportunity shall expire
without consideration on the Date of Termination; and (ii) in the event that
Executive resigns other than for Good Reason, the vested and unvested portions
of the Stock Option, any outstanding Earned Milestone Awards, and the
Milestone-Based Incentive Awards shall be treated the same as if there occurred
an “Expiration of the Employment Period” pursuant to Section 7(d) (i.e., the
same terms and conditions described in Section 7(d) shall apply to the vested
and unvested portions of the Stock Option, to any outstanding Earned Milestone
Awards, and to the Milestone-Based Incentive Awards).



--------------------------------------------------------------------------------

2. Except as modified in this Amendment, the Employment Agreement and all terms,
covenants and conditions thereof shall remain in full force and effect.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ Ron Bentsur

Ron Bentsur KERYX BIOPHARMACEUTICALS, INC. By:

/s/ Gregory P. Madison

 

2